                 Case 21-50448-LSS   Doc 1-1   Filed 05/13/21   Page 1 of 2




                                     Exhibit A




DOCS_LA:337793.1 89006/001
                                                Case 21-50448-LSS          Doc 1-1     Filed 05/13/21     Page 2 of 2
                A                      B               C               D                     E                   F                  G
 2 Transfer Date Range: 05-18-2019 through 08-15-2019
 3
 4 TRANSFEROR DEBTOR-AVENUE STORES, LLC
 5 Vendor:
 6                             BOUNCE EXCHANGE INC
 7                             285 FULTON ST 74TH F
 8                             LOOR NEW YORK NY 10007
 9
10
11 Payment #                   Payment Date      Clear Date    Payment Amount      Invoice #            Invoice Date        Invoice Amount
12 684033                             05/08/2019    06/04/2019 $        106,543.74 21141                         04/24/2019 $        106,543.74
13 685066                             05/29/2019    06/21/2019           23,775.00 21144                         04/24/2019           23,775.00
14 1700414                            08/05/2019                         35,514.00 21142                         07/21/2019                0.00
15 TOTAL                                                       $        165,832.74                 3
